In re Whitney National Bank; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Civil District Court, Div. “H”, Nos. 91-4162, 89-12915, 89-21682; to the Court of Appeal, Fourth Circuit, No. 93CW-0161.
The trial court order requiring plaintiff to first make a prima facie showing before obtaining discovery is vacated. The discovery order signed on August 24, 1992 is reinstated. The requirement that plaintiff obtain an order of relief from the Bankruptcy Court is vacated.
ORTIQUE, J., not on panel.